           Case 21-21068-CMB                                       Doc 3      Filed 04/30/21 Entered 04/30/21 11:09:10                   Desc Main
                                                                              Document     Page 1 of 3

                                                                IN TIlE UNITED STATES BANKRUPTCY COURT
                                                               FOR TIlE WESTERN DISTRICT OF PENNSYLVANIA
  in Re:                                                                                         :       Bankruptcy No. 21-21068
                  Lee A. Mendlowitz
                                                                                                         Chapter 13

                                                                                   Debtor

                  Lee A. Mendlowitz
  NI OW) nt                                                                                      :       Related to Doe am en t No. I




                                                        v.

  No Respondent



                                                         NOTICE REGARDINc; FILING OF MAILING MATRIX

                In accordance with Local Bankruptcy Rule I 007— 1(e) I.                              Robert 0 Lampl 19809   .   counsel for the debtor(s) in the
above—captioned case. hereby certify that the following list of creditors names and addresses was uploaded through the
creditor maintenance option in C NIl/bC F to the above—captioned case.



                                                                               By: Is! Robert 0 Lampl
                                                                                    Signature
                                                                                   Robert 0 Lampl 19809
                                                                                   Typed Name
                                                                                   Benedum Trees Building
                                                                                   223 Fourth Avenue, 4th Floor
                                                                                  ffittsburh2Ar 15222                    -_______________________________




                                                                                   Address
                                                                                   412-392-0330 Fax:412-392-0335
                                                                                   Phone No.
                                                                                   19809 PA
                                                                                   List Bar ID. and State of Admission




PAWS Local Form 29(07113)
s,,kwnrc Cc1,vrig[,c   (C)   I906—02(( (cs’ Cnsi LLC   .wWW   hestcasc corn                                                                    (cs’ C aso   IlankuLpic’
Case 21-21068-CMB   Doc 3   Filed 04/30/21 Entered 04/30/21 11:09:10   Desc Main
                            Document     Page 2 of 3



                     Allegheny County Treasurer
                     436 Grant Street, Room 108
                     Pittsburgh, PA 15219

                     American Natural Operations LLC
                     c/o Amato & Keating, P.C.
                     107 North Commerce Way
                     Bethlehem, PA 18017

                     Andre W. and Erin E. Splendore
                     c/o Robert S. Bootay, Esq.
                     6 Clairton Blvd.
                     Pittsburgh, PA 15236

                     Borough of Lincoln
                     c/o Falco A. Muscante, Esq.
                     424 South 27th St., #210
                     Pittsburgh, PA 15203

                     Bridge Fund Corp.
                     5308 13th Ave.
                     Suite 324
                     Brooklyn, NY 11219

                     Ciras, Inc.
                     3000 Smoot Road, Ste. A
                     Smoot, WV 24977

                     Copper & Glass Federal Credit Union
                     531 Monongahela Ave.
                     Glassport, PA 15045

                     Elizabeth Mendlowitz
                     c/o William L. Garvin, Esq.
                     1945 Lincoln Way
                     White Oak, PA 15131

                     Export Fuel Co. Inc.
                     231 York Lane
                     Export, PA 15632

                     Freedom Truck Finance
                     P0 Box 515797
                     Dallas, TX 75251

                     Funder
                     246 5th Avenue
                     New York, NY 10001

                     Jiffy Capital LLC
                     2376 60th St.
                     Brooklyn, NY 11204
Case 21-21068-CMB   Doc 3   Filed 04/30/21 Entered 04/30/21 11:09:10   Desc Main
                            Document     Page 3 of 3



                     Katherine Fletcher
                     c/o Monte J. Rabner, Esq.
                     222 Boulevrd of the Allies, #2
                     Pittsburgh, PA 15222—1616

                     Lendmark Financial Services LLC
                     300 Curry Hollow Road
                     Pittsbirgh, PA :5236

                     LV:’V Fndinc ::c
                     c/a Resurgent Capital Services
                     PD Box 10497
                     Greenville, SC 29603

                     PA Department of Environmental Protectio
                     c/o Richard T. Watling
                     400 Waterfront Dr.
                     Pittsburgh, PA 15222

                     PA Decarrmen: of Revenue
                     P.O. Box 281230
                     Harrisburg, PA 17128

                     Parkview Community Federal Credit Union
                     2100 Eden Park Blvd.
                     McKeesport, PA 15132

                     Peoples
                     P.O. Bcx 644760
                     Pittsburgh, PA 15264—4760

                     Port Authority of Allegheny County
                     345 Sixth Avenue
                     Third Floor
                     Pittsburgh, PA 15222—2527

                     Rosemary Bishop and Francis R. Bishop
                     c/c Robert A. Goldman, Esa.
                     300 N:. Lebanon Blvd., Ste. 2:2
                     Pittsburgh, PA 15234

                     South Allegheny School District
                     c/o Jennifer L. Cerce
                     424 5. 27th Street 41210
                     Pittsburgh, PA 15203
